Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive. In response to the Final Rejection dated July 7, 2020, Applicant has argued that the cited prior art does not meet the limitations of the instant claims.  Applicant’s arguments center on the notion that reference to Kahraman et al., is not analogolous art, and that the prior art in combination do not teach a conformational change wherein boronic acid changes orientation relative to maleic acid anhydride monomer units.  The Examiner respectfully disagrees.
With respect to reference to Kahraman et al., Applicant argues that the reference is directed to polymeric gene carriers, and therefore cannot be applied against the instant claims.  The Examiner notes that Kahraman et al., specifically address the importance of phenylboronic acid groups, and their utilization in polymers for sensing or detecting glucose.  As such, the Examiner contends that one of ordinary skill in the art would have been motivated to apply the teachings of Kahraman et al., in applications directed at glucose sensing as the reference clearly recognizes the utilization of phenylboronic acid groups in glucose sensing.  Additionally, the 
With respect to Applicant’s arguments regarding a conformational change wherein boronic acid changes orientation relative to maleic acid anhydride monomer units, the Examiner notes that the phrase in question is unclear to the extent that warrants a rejection under 35 U.S.C. 112(b).  First, the Examiner notes that the claims do not provide a requisite degree, or any parameters regarding a “substantial conformational change,” thus it is unclear what Applicant regards as substantial conformational change.  The Examiner contends that the word “substantial” is a relative term as what Applicant deems to be substantial may not be considered as such by another.  Furthermore, the claims do not provide a definition for what is considered as “substantial,” thus the Examiner contends that any conformational change can be considered as substantial based on the claim language.  Additionally, the Examiner contends that the limitation of “boronic acid changes orientation relative to the maleic anhydride monomer units” is unclear as the claim does not provide an initial orientation of boronic acid moieties by which one can determine a change in orientation of boronic acid moieties relative to maleic anhydride monomer units.  Finally, the Examiner notes that the substantial conformation change and boronic acid orientation relative to maleic anhydride monomer limitations are both recited in a conditional limitation which is not required to occur within the composition.  At lines 8-11, claim 1 clearly states that the substantial conformation change, and the boronic acid changing orientation relative to maleic anhydride occurs after an analyte binds the composition which is conditional as binding of an analyte is not material to the makeup of the composition.  As such, the Examiner .
Claim Interpretation
Content of Specification
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 6, the Examiner notes that the saccharide is not further limiting of the composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 10, 13, 16, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term “substantial conformational change” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “substantial conformation change” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner contends that the word “substantial” is a relative term as what Applicant deems to be substantial may not be considered as such by another.  Furthermore, the claims do not provide a definition for what is considered as “substantial,” thus the Examiner contends that any conformational change can be considered as substantial based on the claim language.
For claims 1, 7, 13, 19, and 25, the limitations regarding boronic acid changing orientation relative to maleic anhydride monomer units are unclear as the claims do not provide an initial orientation by which one can determine a change in orientation.  The claims state that the change in orientation alters selectivity of the sensor to a specific saccharide; however, based on the claim language, the initial orientation is not clear thus it is unclear how one would assess or determine a change in orientation of boronic acid moieties relative to maleic anhydride monomer units.  Additionally, it is unclear how one assesses the change in orientation as the claims do not describe a manner by which the change in orientation is determined.  For the purposes of examination, the Examiner will regard any saccharide binding as generating a change in boronic acid moieties relative to maleic anhydride monomer units.  
Claim 1 recites the limitation "the complex" in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the boronic acid" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that it is unclear if “the boronic acid” recited in lines 9 and 10 refers to the vinylphenylboronic acid monomer units recited in line 5.
Claim 4 recites the limitation "the boronic acid moiety " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the boronic acid moiety" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the boronic acid moiety" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the boronic acid" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the boronic acid" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For claims 1, 4, 7, 10, 13, 16, 19, and 25, it is unclear if vinylphenylboronic acid monomer units, the boronic acid, and the boronic acid moiety are being used interchangeably, or if the limitations refer to different boronic acids within the composition.  For the purposes of examination, the Examiner will read the limitations as being utilized interchangeably; however, the Examiner requests that Applicant amend the claims to make the recitations of boronic acid consistent.
For claims 13 and 31, the phrase “contacting the composition with a sample suspected of containing the analyte” is vague and subjective as it is unclear how one determines if a sample is suspected of containing an analyte.  Furthermore, the Examiner contends that the “suspected of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 13-19, 25, 31, and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al., (US 2016/0252505) in view of Kahraman et al., (Polymer 45, 2004, 5813-5828), and further in view of Strano et al., (US 2010/0279421).
Regarding claims 1-4, 6, and 19, Braun et al., teach a composition for a glucose sensor (Abstract) comprising a copolymer formed of acrylic acid and vinylphenylboronic acid monomer units (paragraphs 0135, 0136, 0141) wherein the composition binds glucose (paragraph 0111). Braun et al., also teach the boronic acid altering sensitivity of the sensor based on its location in the sensor and on a phenyl ring (paragraph 0141).  Additionally, Braun et al., teach the sensor as a hydrogel (Abstract) which reads on the claimed porous matrix. The Examiner notes that any binding event generates a conformational change, thus the binding of glucose to a boronic acid as taught by Braun et al., meets the limitations with respect to a conformational change. Braun et al., do not teach the copolymer comprising maleic anhydride monomers.
Kahraman et al., teach polyfunctional copolymers wherein copolymers of 4-vinylphenyl boronic acid and maleic anhydride are formed (Abstract, section 2.1 Materials, section 2.2 copolymerization). Kahraman et al., teach that forming copolymers of 4-vinylphenyl boronic acid and maleic anhydride monomers provides the advantage of a copolymer having increased crystallinity, thermal stability, and water solubility (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun et al., to utilize a copolymer of vinylphenylboronic acid and maleic acid monomers in order to form a copolymer having increased crystallinity, thermal stability, and water solubility as taught by Kahraman et al. Braun et al., in view of Kahraman et al., do not teach a photoluminescent nanostructure.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun et al., in view of Kahraman et al., to utilize a single walled carbon nanotube as a photoluminescent structure in order to measure luminescence at a region of the electromagnetic spectrum where blood and tissue are transparent as taught by Strano et al.
Regarding claims 13-18 and 31, Braun et al., teach a method for sensing glucose (paragraphs 0199, 0200) comprising providing a composition for a glucose sensor (Abstract) comprising a copolymer formed of acrylic acid and vinylphenylboronic acid monomer units (paragraphs 0135, 0136, 0141) wherein the composition binds glucose (paragraph 0111). Braun et al., also teach the boronic acid altering sensitivity of the sensor based on its location in the sensor and on a phenyl ring (paragraph 0141).  Additionally, Braun et al., teach the sensor as a hydrogel (Abstract) which reads on the claimed porous matrix. The Examiner notes that any binding event generates a conformational change, thus the binding of glucose to a boronic acid as taught by Braun et al., meets the limitations with respect to a conformational change. Braun et al., do not teach the copolymer comprising maleic anhydride monomers.
Kahraman et al., teach polyfunctional copolymers wherein copolymers of 4-vinylphenyl boronic acid and maleic anhydride are formed (Abstract, section 2.1 Materials, section 2.2 copolymerization). Kahraman et al., teach that forming copolymers of 4-vinylphenyl boronic acid and maleic anhydride monomers provides the advantage of a copolymer having increased 
Strano et al., teach a composition for analyte detection wherein single walled carbon nanotubes are utilized as a photoluminescent nanostructure (paragraph 0044). Strano et al., teach that utilizing single walled carbon nanotubes as photoluminescent nanostructures is advantageous because the nanotube photoluminescence occurs in a region of the electromagnetic spectrum in which blood and tissue is transparent (paragraph 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun et al., in view of Kahraman et al., to utilize a single walled carbon nanotube as a photoluminescent structure in order to measure luminescence at a region of the electromagnetic spectrum where blood and tissue are transparent as taught by Strano et al.
Regarding claim 25, Braun et al., teach a glucose sensor (Abstract) comprising a composition for a glucose sensor (Abstract) comprising a copolymer formed of acrylic acid and vinylphenylboronic acid monomer units (paragraphs 0135, 0136, 0141) wherein the composition binds glucose (paragraph 0111). Braun et al., also teach the boronic acid altering sensitivity of the sensor based on its location in the sensor and on a phenyl ring (paragraph 0141).  Additionally, Braun et al., teach the sensor as a hydrogel (Abstract) which reads on the claimed porous matrix. The Examiner notes that any binding event generates a conformational change, thus the binding of glucose to a boronic acid as taught by Braun et al., meets the limitations with 
Kahraman et al., teach polyfunctional copolymers wherein copolymers of 4-vinylphenyl boronic acid and maleic anhydride are formed (Abstract, section 2.1 Materials, section 2.2 copolymerization). Kahraman et al., teach that forming copolymers of 4-vinylphenyl boronic acid and maleic anhydride monomers provides the advantage of a copolymer having increased crystallinity, thermal stability, and water solubility (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun et al., to utilize a copolymer of vinylphenylboronic acid and maleic acid monomers in order to form a copolymer having increased crystallinity, thermal stability, and water solubility as taught by Kahraman et al. Braun et al., in view of Kahraman et al., do not teach a photoluminescent nanostructure.
Strano et al., teach a composition for analyte detection wherein single walled carbon nanotubes are utilized as a photoluminescent nanostructure (paragraph 0044) wherein a sensing polymer is non-covalently bound to the nanostructure (paragraph 0089). Strano et al., teach that utilizing single walled carbon nanotubes as photoluminescent nanostructures is advantageous because the nanotube photoluminescence occurs in a region of the electromagnetic spectrum in which blood and tissue is transparent (paragraph 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun et al., in view of Kahraman et al., to utilize a single walled carbon nanotube as a photoluminescent structure in order to provide measure luminescence at a region of the electromagnetic spectrum where blood and tissue are transparent as taught by Strano et al.
Regarding claims 51-54, Braun et al., teach a copolymer comprising acrylic acid and vinylphenylboronic acid monomer units (paragraphs 0135, 0136, 0141).
Claims 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al., (US 2016/0252505) in view of Kahraman et al., (Polymer 45, 2004, 5813-5828) in view of Strano et al., (US 2010/0279421), and further in view of Zhu et al., (US 2012/0172486).
Regarding claims 7-10 and 12, Braun et al., teach a method of synthesizing a composition comprising forming a sensor having comprising a copolymer formed of acrylic acid and vinylphenylboronic acid monomer units (paragraphs 0135, 0136, 0141) wherein the composition binds glucose (paragraph 0111). Braun et al., also teach the boronic acid altering sensitivity of the sensor based on its location in the sensor and on a phenyl ring (paragraph 0141). Additionally, Braun et al., teach the sensor as a hydrogel (Abstract) which reads on the claimed porous matrix. The Examiner notes that any binding event generates a conformational change, thus the binding of glucose to a boronic acid as taught by Braun et al., meets the limitations with respect to a conformational change. Braun et al., do not teach the copolymer comprising maleic anhydride monomers.
Kahraman et al., teach polyfunctional copolymers wherein copolymers of 4-vinylphenyl boronic acid and maleic anhydride are formed (Abstract, section 2.1 Materials, section 2.2 copolymerization). Kahraman et al., teach that forming copolymers of 4-vinylphenyl boronic acid and maleic anhydride monomers provides the advantage of a copolymer having increased crystallinity, thermal stability, and water solubility (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun et al., to utilize a copolymer of vinylphenylboronic acid and maleic acid monomers in order to form a copolymer having increased crystallinity, thermal stability, and water solubility as taught by 
Strano et al., teach a composition for analyte detection wherein single walled carbon nanotubes are utilized as a photoluminescent nanostructure (paragraph 0044). Strano et al., teach that utilizing single walled carbon nanotubes as photoluminescent nanostructures is advantageous because the nanotube photoluminescence occurs in a region of the electromagnetic spectrum in which blood and tissue is transparent (paragraph 0062). Braun et al., in view of Kahraman et al., in view of Strano et al., do not teach conducting polymerization of a monomer and a boronic acid derivative.
Zhu et al., teach wettable hydrogel materials wherein the hydrogel is formed by providing a polymerizable boronic acid, at least one monomer, and at least one crosslinking agent (paragraphs 0017, 0026). Zhu et al., also teach selecting a concentration of an initiator and boronic acid derivative (paragraph 0130, Table I). The Examiner is reading this teaching as the use of a known technique to improve similar products (see MPE 2141 HIC). The Examiner contends that one of ordinary skill in the art would recognize from the teachings of Zhu et al., that boronic acid moieties can be polymerized onto hydrogel monomers, as the technique is known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun et al., in view of Strano et al., wherein a boronic acid moiety is polymerized with a hydrogel monomer as the use of a known technique to improve a similar product requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798